Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is made final. Claims 1-4, 6-14, and 16-22 are pending. 

Status of Claims 
 Applicant’s amendment date 03/11/2021, amending claims 1, 11-12, 17-18, and 22.


Response to Amendment 
The previously pending rejection under 35 USC 103, will be maintained. 
Applicant amendments to claims 12 and 17 overcome the objections previously set forth in the non-final rejection mailed on 12/18/2020.
The previously pending rejection under 35 USC 112a will be maintained. 

Response to Arguments
Applicant’s arguments received on date 03/11/2021 have been fully considered, but they are not persuasive.
Response to Argument under 35 USC 103: 
Applicants argue: see applicant remarks pages 9-10: 
“none of the cited reference teach “a default score for a vehicle without any passengers” and “ranking vehicle prior to a user selection of the first vehicle” 
Examiner respectfully disagree: 
Applicant is reminded that claims must be given their broadest reasonable interpretation. In Copeland Col. 11, lines 34-, “yields at least a predefined reciprocal match score”. Copeland Col. 16 lines 16-21, “compares the ridesharing profile of the prospective passenger to the ridesharing profiles of any other passengers in the hailed vehicle and calculates individual and/or reciprocal match scores”. Copeland Col. 9 lines 56-, “enables the user to rate the other passengers in the vehicle, with the option N/A available in the event there were no other passengers in the vehicle”. Copeland Col. 8 Lines 50-, “the passenger comparison module 130 is configured to enhance the ridesharing experience of the prospective passenger (and, reciprocally, the experience of other passenger in rideshare) by selecting the most desirable fellow passenger or passengers to ride in the vehicle with the prospective passenger. Fig. 8 disclose listing vehicles based on user input in fig. 6. As showing in fig. 6, if the user selects 1 then this nd with say 2 passengers), then the zero passenger vehicle has rating associated with it. Copeland’s system handles where there are multiple vehicles, including where there are zero passengers and other number of passengers (e.g. up to 4). The zero passenger vehicle is based on user preferences, thus by the claims definition, Copeland’s invention ranks that vehicle based on the “default” score of that user. Examiner note that “default” is defined as a preselected option adopted by a computer program or other mechanism when no alternative specified by the user. The claim recite “determining, based on the first user profile, a default score for vehicles without any passengers”. The default score here is based on the first user profile. In the case where there are two vehicles, then Copland ranks the “zero” passenger vehicles based on the user profile. The fact that “zero” and other number passenger (i.e. 1-4) are ranked meets the claimed limitation. The claim recitations meet the definition of a “default” score being based on user profile. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-14, and 16-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1, 11 and 19 recites features which do not have adequate written description. These are:  ”generating a score for a first vehicle of the plurality of vehicles by comparing the one or more first user attributes to one or more attributes of a passenger of the first vehicle; determine, based on the first user profile, a default score for vehicle without any passengers; ranking the plurality of vehicles, wherein the ranking comprises using the score to rank the first vehicle and using the default score to rank a second vehicle without any passengers;". 
The score is used to compare the one or more first user attributes to one or more attributes of a passenger of the first vehicle, determine, based on the first user profile a default score, and rank the plurality of vehicles, wherein the ranking comprises using 
[0087] Referring to FIG. 2E, at step 217, profile computing platform 110 determines a fleet profile for some or all of the drivers associated with shared mobility service management system 120 based on scores associated with respective drivers. For example, profile computing platform 110 may generate an average score for the fleet. As another example, profile computing platform 110 may determine average scores for different weather, traffic, and time conditions in order to provide information about the safety, revenue, and/or other aspects of fleet effectiveness for different conditions. In some embodiments, profile computing platform 110 may rank each driver of the fleet based on a respective score associated with each driver (e.g., based on any of the scores of the drivers' profiles, such as a composite score estimating driver profitability). Additionally or alternatively, profile computing platform 110 may generate multiple driver rankings based on multiple scores, such as a safety score ranking and/or a revenue score ranking. In some embodiments, profile computing platform 110 may generate the rankings based on current conditions, such that the rankings reflect drivers' scores in snowy weather when it is snowing, reflect drivers' scores at night when it is night, and the like. The profile computing platform 110 may transmit the fleet profile information (including the one or more rankings) to the shared mobility service management system 120, which may responsively display the fleet profile information.

[0099] In some cases, the propensity score may be based mainly or entirely on a propensity score associated with the other rider(s) (e.g., driver or vehicle propensity scores may receive little or no weight). This may desirably provide for a focus on rider matching, which may be appropriate for services that focus on shared pool rides. Vehicles not carrying other riders may be assigned, by the shared mobility service management system 120, default propensity scores, which may vary per user. For example, a user that prefers to ride alone may have a high default propensity score such that only rides with other riders having very high propensity scores will outrank solo rides. As another example, users that prefer riding with others may have a low default propensity score such that rides with other riders will be preferred over solo rides unless the other riders have low propensity scores. Such a preference may be indicated in a user profile, which may be provided by the user explicitly (e.g., at step 201) or implicitly (e.g., as determined from data analyzed at step 210).
The score is used to compare the one or more first user attributes to one or more attributes of a passenger of the first vehicle, determine, based on the first user profile a default score, and rank the plurality of vehicles, wherein the ranking comprises using the score to rank the first vehicle and using the default score to rank a second vehicle without any passenger. While paragraph [0087] and [0099] of the specification generally describes that the system generate, determine and ranks vehicles based on a default 
Since the score is used to compare the one or more first user attributes to one or more attributes of a passenger of the first vehicle, determine, based on the first user profile a default score, and rank the plurality of vehicles, wherein the ranking comprises using the score to rank the first vehicle and using the default score to rank a second vehicle without any passenger, in order to meet the applicant’s requirement for adequate written description, the specification needs to explain what the scores are based on and how the system calculate the scores for a vehicles with a passengers and a default score for vehicles without a passengers. Further, it needs to explain how the system is using the scoring to assign riders.  Merely stating what the system does without how it does it fails to meet the applicant’s obligation to disclose what the score are based on and how the system calculate the scores for a vehicles with a passengers and a default score for vehicles without a passengers. Further, it does not disclose how the system is using the scoring to assign riders.
The policy guideline for the rationale is explained in MPEP 2163:
The ‘written description' requirement implements the principle that a patent must describe the technology that is sought to he patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which thepatent is based, and to demonstrate that the patentee was in possession of the invention that is claimed. ” Capon v. Eshhar, 413 F.3d 1343f 1357f 76 USPQZd 1Q7S 1084 (Fed. Clr. 2005). Furtherf the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their potent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent's term, "{emphasis added)
There are thus two requirements under 112 1st written description. One is to show possession and the other is to disclose the "technologic knowledge" upon which a patent would be based.
Ascertaining the "technologic knowledge" of the invention is therefore necessary in order to determine whether the applicant has met the burden, set forth by the 112 1st paragraph statute, for adequate written description.
Since the specification makes it clear that the invention can be performed on a computing apparatus the technologic knowledge is rather contained in what the scores are based on and how the system calculate the scores for a vehicles with a passengers and a default score for vehicles without a passengers. Further, it does not disclose how the system is using the scoring to assign riders. The specification, while providing verbatim support for the features as described above, however fails to st paragraph (or 112 a). Since the technologic knowledge of the invention is contained in how the computer is programmed to perform these functions, the disclosure fails to provide adequate written description to meet the applicant's burden for 112 1st paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9, 11-13, and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Copeland et al.  US 10,147,325 B1 (hereinafter Copeland) in view of Rostamian et al. US 2015/0204684 A1 (hereinafter Rostamian). 

Regarding claim 1:
A method comprising: (see at least Copeland Col. 2 lines 30-31, “methods disclosed herein, in some examples, can help to optimize the chances of finding such positive network opportunities in a rideshare by grouping passengers based on factors”) 
at a shared mobility service management computing platform comprising at least one processor, memory, and a communication interface: (see at least Copeland Col. 20 lines 28-51, “at least one central processing unit 802, a system memory 808, and a system bus 822 that couples the system memory 808 to the CPU 802”. Copeland Col. 21 lines 22-23, “user interface display screen”.)
receiving, by the at least one processor, via the communication interface, information about a first user of a shared mobility service; (see at least Copeland Figs. 4-7 Col. 6 lines 20-32, “parameters and preferences can be input to the system by the user themselves. Also, see Copeland col. 14 lines 3-18, “step 302, the user can set permissions that link/provide access of the server 104 to one or more information source, e.g., social media accounts help by the user …. The user can submit characteristics about themselves. Also, see Copeland Col. 18 lines 20-60, “user input screen on the user interface 112 of the user device 106 of Fig. 1”. “the notice 442 also prompts the user to enter preferences that define each of the relevant and determinative  parameter preferences”.)
generating, based on the information about the first user, a first user profile comprising one or more first user attributes; (see at least Copeland Col. 14 lines 19-26, “in a step 304, the data mining module 124 collects additional parameter and parameter preference information about the user for one or more sources and completes a ridesharing profile for the user based on that information and any parameter information and subjective and objective ridesharing parameter preferences provided by the user. The ridesharing profile can be stored in a database”. Also, see Copeland Col. 18 lines 42-44, “the information submitted to the server 104 via the user interface display 440 can be used in generating the preference aspect of the ridesharing profile of the user”.) 
determining a plurality of vehicles associated with the shared mobility service that are available to pick up the first user; (Copeland Col. 7 and Col. 14 lines 37-, “identifies one or more suitable vehicles in conjunction with one or more objective parameter preferences provided by the prospective passenger and/or one or more objective parameters that are predefined by the system 1001”.)
generating a score for a first vehicle of the plurality of vehicles by comparing the one or more first user attributes to one or more attributes of a passenger of the first vehicle;  (see at least Copeland Col. 10, lines 55-, “yields multiple vehicles within the subset with at least minimum reciprocal match score”. Copeland Col. 12 lines 14-15, “ a plurality of available vehicles (Note: Col. 19 line 15, “vehicle 1 and vehicle 2 within the system that have high enough vehicle values and reciprocal match score”.) each of the which exceeds a minimum predefined reciprocal match score”. Copeland Col. 14 lines 42-64, “In a step 312 the passenger comparison module 130 compares the ridesharing profile of the prospective passenger to the ridesharing profiles of the passengers”. “The grouping can be based on objective and/or subjective parameters and preferences of the assigned prospective users, as well as preference of any passengers who may already be riding in that vehicle”.) 
determine, based on the first user profile, a default score for vehicle without any passengers; (Copeland Col. 11, lines 34-, “yields at least a predefined reciprocal match score”. Copeland Col. 16 lines 16-21, “compares the ridesharing profile of the prospective passenger to the ridesharing profiles of any other passengers in the hailed vehicle and calculates individual and/or reciprocal match scores”. Copeland Col. 9 lines 56-, “enables the user to rate the other passengers in the vehicle, with the option N/A available in the event there were no other passengers in the vehicle”. Copeland Col. 8 Lines 50-, “the passenger comparison module 130 is configured to enhance the ridesharing experience of the prospective passenger (and, reciprocally, the experience of other passenger in the rideshare) by selecting the most desirable fellow passenger or passengers to ride in the vehicle with the prospective passenger. Fig. 8 disclose listing vehicles based on user input in fig. 6.)
ranking the plurality of vehicles, wherein the ranking comprises using the score to rank the first vehicle and using the default score to rank a second vehicle without any passengers; (Copeland Col. 8 , “the passenger comparison module 130 is configured to enhance the ridesharing experience of the prospective passenger (and, reciprocally, the experience of other passenger in the rideshare) by selecting the most desirable fellow passenger or passengers to ride in the vehicle with the prospective passenger (Examiner Note: “matching the best” rider or car is ranking, because one is picking the rider which is best matched (among other) to that car). Fig. 8 disclose listing vehicles based on user input in fig. 6. In Fig. 6 element 404 the user could specify how many other passengers can be in the car (with the option if “0” which indicate riding along). In Fig. 8 list vehicle available to the user. Fig. 6 and Col. 8 lines 21-25, “the objective parameter preference that a vehicle be rated at least a predefined minimum threshold for cleanliness” and Col. 19 lines 55-, “with the option N/A available in the event there were no other passengers in the vehicle”.)

receiving a selection, from the first user, (Fig. 8 Col. 12 “passenger may elect a vehicle”) of the first vehicle to pick up the first user; and (see at least Copeland Fig 4 Col. 14 lines 47, “in a step 312, the passenger comparison module 130 compares the ridesharing profile of the prospective passenger to the ridesharing profiles of the passenger”. “the grouping can be based on objective and/or subjective parameters and preferences of the assigned prospective user, as well as preferences of any passengers who may already be riding in that vehicle”. Also, see Copeland Col. 15 lines 7-18, “in a step 316 the prospective passenger selects a rideshare option. In a step 318, the vehicle corresponding to the selected rideshare option is dispatched and arrives at the location of the user device 106. In steps 320-322, the system verify the identity of the prospective passenger and granted access to the vehicle.)  but, specifically fails to disclose transmitting, to the vehicle, an instruction to comply with a shared user preference for the first user and the second user.
However, Rostamian teaches the following limitation: 
transmitting, to the first vehicle, an instruction to comply with a shared user preference for the first user and the passenger of the first vehicle. (see at least Rostamian [0040], “the automated ride sharing service can user information in multidimensional ride-sharing ….. the social network profiles of riders can help to determine the music and/or radio stations selected for the passengers based on their combined tastes”. Also, see Rostamian [0044], “The OHMD can display visually indicate rider preferences (e.g., music preferences, vehicle temperature preferences, rider interaction preferences, etc.”) 
Copeland and Rostamian are both analogous art because they are both directed to the same field of endeavor grouping users based on preference(s)/attribute(s) in a ride sharing. It would have been obvious to one of ordinary skill in the art before the 

Regarding claim 2:
Copeland in view of Rostamian teach the method of claim 1, 
Copeland further teaches wherein the comparing comprises generating, using a trained model, a propensity score indicating a compatibility of the first user and the passenger of the first vehicle. 

Referring to the applicant’s spec regarding propensity score [0019], “an algorithm may match attributes to one another with a propensity score. For example, an attribute of ‘like soccer’ may have a high propensity score when matched with a ‘like baseball’ attribute and a low propensity score when matched with ‘like knitting’ attribute”

(see at least Copeland Col. 9 lines 1-26, “the passenger comparison module 130 determines that a vehicle from the subset anticipated to have one or more passengers already in the vehicle”. “a reciprocal match score is a measure of mutual compatibility among a plurality of users. For example, for a first user and a second user, a reciprocal match score can be calculated by comparing the parameter preferences (see col. 9 lines 40-50) of the first user with the parameter of the second user, and also comparing the parameter preferences of the second user with the parameters of the first user, the reciprocal match score being a composite result of those two comparison”. Also, see Copeland Col. 10 lines 7-15, “for a reciprocal match score to be high enough for a given pair of users to ride together, there must be a minimum level of reciprocal compatibility between the two users”.)  
Note: Examiner interpret propensity score as reciprocal match score. 

Regarding claim 3:
Copeland in view of Rostamian teach the method of claim 2, 
Copeland further teaches wherein the trained model, when executed by the shared mobility service management computing platform, outputs a propensity score for the first vehicle based on inputs associated with the one or more first user attributes and one or more attributes associated with passenger of the first vehicle. (see at least Copeland Fig. 8 Item “Co-passenger match factor: 3/5” Col. 12 lines 59-64, “the user interface 112 allows the user to interface with the system 100, e.g., to set up an account, log into or log out of an account, input information, request rideshare, enter or modify seetings, parameters and preferences”. Also, see Copeland Col. 14, step 302, the user can submit characteristics about themselves, which identify one or more of the user’s actural parameters that may be relevant to other users’ desire to ride with them (and therefore relevant to calculating reciprocal match scores), and can also set modifiable determinative and relevant objective and subjective ridesharing parameter preferences as described above”. “In step 312, The passenger comparison 130 compares the ridesharing profiles of the prospective passenger to the ridesharing profiles of the passenger. The passenger comparison module 130 can calculate both individual and reciprocal match score. In some example vehicles that yield reciprocal and/or individual match score above predetermined thresholds are offered to the user as vehicle rideshare options”. Further see Copeland Figs. 4-5, process of retrieving information based on user input to calculate reciprocal match score. ) 
Note: Examiner interpret propensity score as reciprocal match score. 

Regarding claim 5: Cancelled
Regarding claim 6:
Copeland in view of Rostamian teach the method of claim 1, 
Copeland further teaches further comprising, responsive to receiving the user selection of the first vehicle, transmitting an instruction to an autonomous vehicle control system controlling the vehicle. (See at least Copeland Fig. 4 Col. 3 lines 5-6, “the vehicle 102 is autonomous or partially autonomous”. Also, see Copeland Col. 15 lines 7-18, “in a step 316 the prospective passenger selects a rideshare option. In a step 318, the vehicle corresponding to the selected rideshare option is dispatched and arrives at the location of the user device 106. In steps 320-322, the system verify the identity of the prospective passenger and granted access to the vehicle.) 
Regarding claim 7:
Copeland in view of Rostamian teach the method of claim 1,
Rostamian further teach further comprising, responsive to receiving the user selection of the first vehicle, transmitting an instruction to an application running on a device associated with a driver of the vehicle.  (see at least Rostamian [0044], “the OHMD can display various driver-related information such as a rider list, rider images, visually indicated riders to be picked up, augmented-reality maps of loops, driving directions, and/or other route indicators (e.g. based on current field of view, hear orientation, etc.,) 
Copeland and Rostamian are both analogous art because they are both directed to the same field of endeavor grouping users based on preference(s)/attribute(s) in a ride sharing. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have combined Copeland invention by incorporating the method of Rostamian because Copeland can transmit instruction information to driver device to pick up a rider, indicate the rider(s) preference and/or other information (Rostamian [0044]).

Regarding claim 8: 
Copeland in view of Rostamian teach the method of claim 1,
Rostamian further teach wherein the shared user preference is generated based on the first user profile and a profile associated with the passenger.  (see at least Rostamian [0040], “the automated ride sharing service can user information in multidimensional ride-sharing ….. the social network profiles of riders can help to determine the music and/or radio stations selected for the passengers based on their combined tastes”. Also, see Rostamian [0044], “The OHMD can display visually indicate rider preferences”. Rostamian [0049-0050], “machine learning and/or optimization functionalities to learn and/or predict implicit rider preferences. These learned and/or predicted rider preferences can also be utilized in the generation of rider profiles”. ) 
Copeland and Rostamian are both analogous art because they are both directed to the same field of endeavor grouping users based on preference(s)/attribute(s) in a ride sharing. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have combined Copeland invention by incorporating the method of Rostamian because Copeland can transmit instruction information to driver device to pick up a rider, indicate the rider(s) preference and/or other information (Rostamian [0044]).
Regarding claim 9:
Copeland in view of Rostamian teach the method of claim 1, 
Rostamian further teach wherein to comply with a shared user preference for the first user and the passenger comprises one or more of an instruction to set a temperature and an instruction to set a type of music. (see at least Rostamian [0040], “determine the music and/or radio stations selected for the passengers based on their combined tastes”. Also, see Rostamian [0044], “the OHMD can display visually indicate rider preferences (e.g., music preferences, vehicle temperature preferences, rider interaction preferences, etc.) 
Copeland and Rostamian are both analogous art because they are both directed to the same field of endeavor grouping users based on preference(s)/attribute(s) in a ride sharing. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have combined Copeland invention by incorporating the method of Rostamian because Copeland can transmit instruction information to driver device to pick up a rider, indicate the rider(s) preference and/or other information (Rostamian [0044]).

Regarding claim 11:
A computing platform comprising at least one processor, memory, and a communication interface, wherein the memory stores instructions that, when executed by the at least one processor, cause the computing platform to: (see at least Copeland Col. 3-4 lines 60-50, “interacting platform between the user and the system 100 ….. any suitable medium for input and out of information”.) 
receive, by the at least one processor, via the communication interface, information about a first user of a shared mobility service; (see at least Copeland Figs. 4-7 Col. 6 lines 20-32, “parameters and preferences can be input to the system by the user themselves. Also, see Copeland col. 14 lines 3-18, “step 302, the user can set permissions that link/provide access of the server 104 to one or more information source, e.g., social media accounts help by the user …. The user can submit characteristics about themselves. Also, see Copeland Col. 18 lines 20-60, “user input screen on the user interface 112 of the user device 106 of Fig. 1”. “the notice 442 also prompts the user to enter preferences that define each of the relevant and determinative  parameter preferences”.)
generate, based on the information about the first user, a first user profile comprising one or more first user attributes; (see at least Copeland Col. 14 lines 19-26, “in a step 304, the data mining module 124 collects additional parameter and parameter preference information about the user for one or more sources and completes a ridesharing profile for the user based on that information and any parameter information and subjective and objective ridesharing parameter preferences provided by the user. The ridesharing profile can be stored in a database”. Also, see Copeland Col. 18 lines 42-44, “the information submitted to the server 104 via the user interface display 440 can be used in generating the preference aspect of the ridesharing profile of the user”.) 
determine a plurality of vehicles associated with the shared mobility service that are available to pick up the first user; (Copeland Col. 7 and Col. 14 lines 37-, “identifies one or more suitable vehicles in conjunction with one or more objective parameter preferences provided by the prospective passenger and/or one or more objective parameters that are predefined by the system 1001”.)
generate a score for a first vehicle of the plurality of vehicles by comparing the one or more first user attributes to one or more attributes of a passenger of the first vehicle;  (see at least Copeland Col. 10, lines 55-, “yields multiple vehicles within the subset with at least minimum reciprocal match score”. Copeland Col. 12 lines 14-15, “ a plurality of available vehicles (Note: Col. 19 line 15, “vehicle 1 and vehicle 2 within the system that have high enough vehicle values and reciprocal match score”.) each of the which exceeds a minimum predefined reciprocal match score”. Copeland Col. 14 lines 42-64, “In a step 312 the passenger comparison module 130 compares the ridesharing profile of the prospective passenger to the ridesharing profiles of the passengers”. “The grouping can be based on objective and/or subjective parameters and preferences of the assigned prospective users, as well as preference of any passengers who may already be riding in that vehicle”.)
determine, based on the first user profile, a default score for vehicles without any passengers; (Copeland Col. 11, lines 34-, “yields at least a predefined reciprocal match score”. Copeland Col. 16 lines 16-21, “compares the ridesharing profile of the prospective passenger to the ridesharing profiles of any other passengers in the hailed vehicle and calculates individual and/or reciprocal match scores”. Copeland Col. 9 lines 56-, “enables the user to rate the other passengers in the vehicle, with the option N/A available in the event there were no other passengers in the vehicle”. Copeland Col. 8 Lines 50-, “the passenger comparison module 130 is configured to enhance the ridesharing experience of the prospective passenger (and, reciprocally, the experience of other passenger in the rideshare) by selecting the most desirable fellow passenger or passengers to ride in the vehicle with the prospective passenger. Fig. 8 disclose listing vehicles based on user input in fig. 6.)
rank the plurality of vehicles, wherein the ranking comprises using the score to rank the first vehicle and using the default score to rank a second third vehicle without any passengers; (Copeland Col. 8 , “the passenger comparison module 130 is configured to enhance the ridesharing experience of the prospective passenger (and, reciprocally, the experience of other passenger in the rideshare) by selecting the most desirable fellow passenger or passengers to ride in the vehicle with the prospective passenger (Examiner Note: “matching the best” rider or car is ranking, because one is picking the rider which is best matched (among other) to that car). Fig. 8 disclose listing vehicles based on user input in fig. 6. In Fig. 6 element 404 the user could specify how many other passengers can be in the car (with the option if “0” which indicate riding along). In Fig. 8 list vehicle available to the user. Fig. 6 and Col. 8 lines 21-25, “the objective parameter preference that a vehicle be rated at least a predefined minimum threshold for cleanliness” and Col. 19 lines 55-, “with the option N/A available in the event there were no other passengers in the vehicle”.)
receive a selection, from the first user, (Fig. 8 Col. 12 “passenger may elect a vehicle”) of the first vehicle to pick up the first user; and  (see at least Copeland Fig 4 Col. 14 lines 47, “in a step 312, the passenger comparison module 130 compares the ridesharing profile of the prospective passenger to the ridesharing profiles of the passenger”. “the grouping can be based on objective and/or subjective parameters and preferences of the assigned prospective user, as well as preferences of any passengers who may already be riding in that vehicle”. Also, see Copeland Col. 15 lines 7-18, “in a step 316 the prospective passenger selects a rideshare option. In a step 318, the vehicle corresponding to the selected rideshare option is dispatched and arrives at the location of the user device 106. In steps 320-322, the system verify the identity of the prospective passenger and granted access to the vehicle.) but, specifically fails to disclose transmit, to the first vehicle, an instruction to comply with a shared user preference for the first user and the passenger of the first vehicle. 
However, Rostamian teaches the following limitation: 
transmit, to the first vehicle, an instruction to comply with a shared user preference for the first user and the passenger of the first vehicle. (see at least Rostamian [0040], “the automated ride sharing service can user information in multidimensional ride-sharing ….. the social network profiles of riders can help to determine the music and/or radio stations selected for the passengers based on their combined tastes”. Also, see Rostamian [0044], “The OHMD can display visually indicate rider preferences (e.g., music preferences, vehicle temperature preferences, rider interaction preferences, etc.”) 
Copeland and Rostamian are both analogous art because they are both directed to the same field of endeavor grouping users based on preference(s)/attribute(s) in a ride sharing. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have combined Copeland invention by incorporating the method of Rostamian because Copeland can transmit instruction information to driver device to pick up a rider, indicate the rider(s) preference and/or other information (Rostamian [0044]). 
Regarding claim 12:
Copeland in view of Rostamian teach the computing platform of claim 11, 
Copeland further teaches wherein to compare the one or more first user attributes to the one or more attributes of the passenger, the instructions cause the computing platform to generate, using a trained model, a propensity score indicating a compatibility of the first user and the passenger.

Referring to the applicant’s spec regarding propensity score [0019], “an algorithm may match attributes to one another with a propensity score. For example, an attribute of ‘like soccer’ may have a high propensity score when matched with a ‘like baseball’ attribute and a low propensity score when matched with ‘like knitting’ attribute”

(see at least Copeland Col. 9 lines 1-26, “the passenger comparison module 130 determines that a vehicle from the subset anticipated to have one or more passengers already in the vehicle”. “a reciprocal match score is a measure of mutual compatibility among a plurality of users. For example, for a first user and a second user, a reciprocal match score can be calculated by comparing the parameter preferences (see col. 9 lines 40-50) of the first user with the parameter of the second user, and also comparing the parameter preferences of the second user with the parameters of the first user, the reciprocal match score being a composite result of those two comparison”. Also, see Copeland Col. 10 lines 7-15, “for a reciprocal match score to be high enough for a given pair of users to ride together, there must be a minimum level of reciprocal compatibility between the two users”.)  
Note: Examiner interpret propensity score as reciprocal match score. 

Regarding claim 13:
Copeland in view of Rostamian teach the computing platform of claim 12, 
Copeland further teaches wherein the trained model, when executed by the computing platform, outputs the propensity score based on inputs associated with the one or more first user attributes and the attributes of the passenger. (see at least Copeland Fig. 8 Item “Co-passenger match factor: 3/5” Col. 12 lines 59-64, “the user interface 112 allows the user to interface with the system 100, e.g., to set up an account, log into or log out of an account, input information, request rideshare, enter or modify seetings, parameters and preferences”. Also, see Copeland Col. 14, step 302, the user can submit characteristics about themselves, which identify one or more of the user’s actural parameters that may be relevant to other users’ desire to ride with them (and therefore relevant to calculating reciprocal match scores), and can also set modifiable determinative and relevant objective and subjective ridesharing parameter preferences as described above”. “In step 312, The passenger comparison 130 compares the ridesharing profiles of the prospective passenger to the ridesharing profiles of the passenger. The passenger comparison module 130 can calculate both individual and reciprocal match score. In some example vehicles that yield reciprocal and/or individual match score above predetermined thresholds are offered to the user as vehicle rideshare options”. Further see Copeland Figs. 4-5, process of retrieving information based on user input to calculate reciprocal match score. ) 
Note: Examiner interpret propensity score as reciprocal match score. 
Regarding claim 15: Cancelled 
Regarding claim 16:
Copeland in view of Rostamian teach the computing platform of claim 11, 
Copeland further teaches wherein, responsive to receiving the selection of the first vehicle to pick up the first user, the instructions cause the computing platform to transmit an instruction to an autonomous vehicle control system controlling the first vehicle. (See at least Copeland Fig. 4 Col. 3 lines 5-6, “the vehicle 102 is autonomous or partially autonomous”. Also, see Copeland Col. 15 lines 7-18, “in a step 316 the prospective passenger selects a rideshare option. In a step 318, the vehicle corresponding to the selected rideshare option is dispatched and arrives at the location of the user device 106. In steps 320-322, the system verify the identity of the prospective passenger and granted access to the vehicle.)
Regarding claim 17:
Copeland in view of Rostamian teach the computing platform of claim 11,  
 Rostamian further teach wherein, responsive to receiving the selection of the first vehicle to pick up the first user, the instructions cause the computing platform to transmit an instruction to an application running on a device associated with a driver of the first vehicle. (see at least Rostamian [0044], “the OHMD can display various driver-related information such as a rider list, rider images, visually indicated riders to be picked up, augmented-reality maps of loops, driving directions, and/or other route indicators (e.g. based on current field of view, hear orientation, etc.,) 
Copeland and Rostamian are both analogous art because they are both directed to the same field of endeavor grouping users based on preference(s)/attribute(s) in a ride sharing. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have combined Copeland invention by incorporating the method of Rostamian because Copeland can transmit instruction information to driver device to pick up a rider, indicate the rider(s) preference and/or other information (Rostamian [0044]).
Regarding claim 18:
One or more non-transitory computer readable media storing instructions that, when executed by a computing platform comprising at least one processor, memory, and a communication interface, cause the computing platform to: (see at least Copeland Col. 20 lines 53-67, “the mass storage device 814 and its associated computer-readable data storage media provide non-volatile, non-transitory storage for the server computer 800”.) 
receive, by the at least one processor, via the communication interface, information about a first user of a shared mobility service; (see at least Copeland Figs. 4-7 Col. 6 lines 20-32, “parameters and preferences can be input to the system by the user themselves. Also, see Copeland col. 14 lines 3-18, “step 302, the user can set permissions that link/provide access of the server 104 to one or more information source, e.g., social media accounts help by the user …. The user can submit characteristics about themselves. Also, see Copeland Col. 18 lines 20-60, “user input screen on the user interface 112 of the user device 106 of Fig. 1”. “the notice 442 also prompts the user to enter preferences that define each of the relevant and determinative  parameter preferences”.)
generate, based on the information about the first user, a first user profile comprising one or more first user attributes; (see at least Copeland Col. 14 lines 19-26, “in a step 304, the data mining module 124 collects additional parameter and parameter preference information about the user for one or more sources and completes a ridesharing profile for the user based on that information and any parameter information and subjective and objective ridesharing parameter preferences provided by the user. The ridesharing profile can be stored in a database”. Also, see Copeland Col. 18 lines 42-44, “the information submitted to the server 104 via the user interface display 440 can be used in generating the preference aspect of the ridesharing profile of the user”.)
determine a plurality of vehicles associated with the shared mobility service that are available to pick up the first user; (Copeland Col. 7 and Col. 14 lines 37-, “identifies one or more suitable vehicles in conjunction with one or more objective parameter preferences provided by the prospective passenger and/or one or more objective parameters that are predefined by the system 1001”.)
generate a score for a first vehicle of the plurality of vehicles by comparing the one or more first user attributes to one or more attributes of a passenger of the first vehicle; (see at least Copeland Col. 10, lines 55-, “yields multiple vehicles within the subset with at least minimum reciprocal match score”. Copeland Col. 12 lines 14-15, “ a plurality of available vehicles (Note: Col. 19 line 15, “vehicle 1 and vehicle 2 within the system that have high enough vehicle values and reciprocal match score”.) each of the which exceeds a minimum predefined reciprocal match score”. Copeland Col. 14 lines 42-64, “In a step 312 the passenger comparison module 130 compares the ridesharing profile of the prospective passenger to the ridesharing profiles of the passengers”. “The grouping can be based on objective and/or subjective parameters and preferences of the assigned prospective users, as well as preference of any passengers who may already be riding in that vehicle”.)
determine, based on the first user profile, a default score for vehicles without any passengers;  (Copeland Col. 11, lines 34-, “yields at least a predefined reciprocal match score”. Copeland Col. 16 lines 16-21, “compares the ridesharing profile of the prospective passenger to the ridesharing profiles of any other passengers in the hailed vehicle and calculates individual and/or reciprocal match scores”. Copeland Col. 9 lines 56-, “enables the user to rate the other passengers in the vehicle, with the option N/A available in the event there were no other passengers in the vehicle”. Copeland Col. 8 Lines 50-, “the passenger comparison module 130 is configured to enhance the ridesharing experience of the prospective passenger (and, reciprocally, the experience of other passenger in the rideshare) by selecting the most desirable fellow passenger or passengers to ride in the vehicle with the prospective passenger. Fig. 8 disclose listing vehicles based on user input in fig. 6.)
rank the plurality of vehicles, wherein the ranking comprises using the score to rank the first vehicle and using the default score to rank a second vehicle without any passengers;  (Copeland Col. 8 , “the passenger comparison module 130 is configured to enhance the ridesharing experience of the prospective passenger (and, reciprocally, the experience of other passenger in the rideshare) by selecting the most desirable fellow passenger or passengers to ride in the vehicle with the prospective passenger (Examiner Note: “matching the best” rider or car is ranking, because one is picking the rider which is best matched (among other) to that car). Fig. 8 disclose listing vehicles based on user input in fig. 6. In Fig. 6 element 404 the user could specify how many other passengers can be in the car (with the option if “0” which indicate riding along). In Fig. 8 list vehicle available to the user. Fig. 6 and Col. 8 lines 21-25, “the objective parameter preference that a vehicle be rated at least a predefined minimum threshold for cleanliness” and Col. 19 lines 55-, “with the option N/A available in the event there were no other passengers in the vehicle”.)
receive a selection, from the first user, (Fig. 8 Col. 12 “passenger may elect a vehicle”) of the first vehicle to pick up the first user; and (see at least Copeland Fig 4 Col. 14 lines 47, “in a step 312, the passenger comparison module 130 compares the ridesharing profile of the prospective passenger to the ridesharing profiles of the passenger”. “the grouping can be based on objective and/or subjective parameters and preferences of the assigned prospective user, as well as preferences of any passengers who may already be riding in that vehicle”. Also, see Copeland Col. 15 lines 7-18, “in a step 316 the prospective passenger selects a rideshare option. In a step 318, the vehicle corresponding to the selected rideshare option is dispatched and arrives at the location of the user device 106. In steps 320-322, the system verify the identity of the prospective passenger and granted access to the vehicle.) but, specifically fails to disclose transmit, to the first vehicle, an instruction to comply with a shared user preference for the first user and the passenger of the first vehicle. 
However, teaches following limitation: 
transmit, to the first vehicle, an instruction to comply with a shared user preference for the first user and the passenger of the first vehicle.  (see at least Rostamian [0040], “the automated ride sharing service can user information in multidimensional ride-sharing ….. the social network profiles of riders can help to determine the music and/or radio stations selected for the passengers based on their combined tastes”. Also, see Rostamian [0044], “The OHMD can display visually indicate rider preferences (e.g., music preferences, vehicle temperature preferences, rider interaction preferences, etc.”) 
Copeland and Rostamian are both analogous art because they are both directed to the same field of endeavor grouping users based on preference(s)/attribute(s) in a ride sharing. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have combined Copeland invention by incorporating the method of Rostamian because Copeland can transmit instruction information to driver device to pick up a rider, indicate the rider(s) preference and/or other information (Rostamian [0044]). 

Regarding claim 19:
Copeland in view of Rostamian teach the one or more non-transitory computer readable media of claim 18, 
Copeland further teaches wherein to compare the one or more first user attributes to the one or more attributes of the passenger, the instructions cause the computing platform to generate, using a trained model, a propensity score indicating a compatibility of the first user and the passenger.
regarding propensity score [0019], “an algorithm may match attributes to one another with a propensity score. For example, an attribute of ‘like soccer’ may have a high propensity score when matched with a ‘like baseball’ attribute and a low propensity score when matched with ‘like knitting’ attribute”

(see at least Copeland Col. 9 lines 1-26, “the passenger comparison module 130 determines that a vehicle from the subset anticipated to have one or more passengers already in the vehicle”. “a reciprocal match score is a measure of mutual compatibility among a plurality of users. For example, for a first user and a second user, a reciprocal match score can be calculated by comparing the parameter preferences (see col. 9 lines 40-50) of the first user with the parameter of the second user, and also comparing the parameter preferences of the second user with the parameters of the first user, the reciprocal match score being a composite result of those two comparison”. Also, see Copeland Col. 10 lines 7-15, “for a reciprocal match score to be high enough for a given pair of users to ride together, there must be a minimum level of reciprocal compatibility between the two users”.)  
Note: Examiner interpret propensity score as reciprocal match score. 

Regarding claim 20:
Copeland in view of Rostamian teach the one or more non-transitory computer readable media of claim 19, 
Copeland further teaches wherein the trained model, when executed by the computing platform, outputs the propensity score based on inputs associated with the one or more first user attributes and the attributes of the passenger.
(see at least Copeland Fig. 8 Item “Co-passenger match factor: 3/5” Col. 12 lines 59-64, “the user interface 112 allows the user to interface with the system 100, e.g., to set up an account, log into or log out of an account, input information, request rideshare, enter or modify seetings, parameters and preferences”. Also, see Copeland Col. 14, step 302, the user can submit characteristics about themselves, which identify one or more of the user’s actural parameters that may be relevant to other users’ desire to ride with them (and therefore relevant to calculating reciprocal match scores), and can also set modifiable determinative and relevant objective and subjective ridesharing parameter preferences as described above”. “In step 312, The passenger comparison 130 compares the ridesharing profiles of the prospective passenger to the ridesharing profiles of the passenger. The passenger comparison module 130 can calculate both individual and reciprocal match score. In some example vehicles that yield reciprocal and/or individual match score above predetermined thresholds are offered to the user as vehicle rideshare options”. Further see Copeland Figs. 4-5, process of retrieving information based on user input to calculate reciprocal match score. ) 
Note: Examiner interpret propensity score as reciprocal match score.  
Regarding claim 21:
 Copeland in view of Rostamian teach the method of claim 1, 
Copeland further teaches further comprising:
Wherein the default score is a value indicating how much the first user prefers a vehicle without any passengers. (Copeland Col. 11, lines 34-, “yields at least a predefined reciprocal match score”. Copeland Col. 16 lines 16-21, “compares the ridesharing profile of the prospective passenger to the ridesharing profiles of any other passengers in the hailed vehicle and calculates individual and/or reciprocal match scores”. Copeland Col. 9 lines 56-, “enables the user to rate the other passengers in the vehicle, with the option N/A available in the event there were no other passengers in the vehicle”. Copeland Col. 8 Lines 50-, “the passenger comparison module 130 is configured to enhance the ridesharing experience of the prospective passenger (and, reciprocally, the experience of other passenger in the rideshare) by selecting the most desirable fellow passenger or passengers to ride in the vehicle with the prospective passenger. Fig. 8 disclose listing vehicles based on user input in fig. 6. Also, see Col. 18 lines 63-67. ) 
Regarding claim 22:
 Copeland in view of Rostamian teachThe method of claim 1, 
Examiner Note: with regard to current supply and demand, in the instant application ¶[0005] [0092], [0108] , “determine a plurality of vehicles to pick up the first user …. Ranks, based on propensity score, the vehicle carrying the second user in relation to the plurality of vehicles”.
Copeland further teaches wherein the ranking is further based on a current supply of available vehicles of the shared mobility service and on a current demand for trips. (See Copeland Col. 4 lines 28-60 a set of databased that includes information about the users and the vehicles. Copeland Col. 7 “when a user of the system 100 requests a rideshare (note: user have an option to choose to ride without any other user see fig. 6 element 404) … identifies a subset of vehicles of the entire set of vehicles that meet one or more objective …. Included in the of vehicles passed on to the passenger comparison module”.  Copeland Col. 8 & 10 , “the passenger comparison module 130 is configured to enhance the ridesharing experience of the prospective passenger (and, reciprocally, the experience of other passenger in the rideshare) by selecting the most desirable fellow passenger or passengers to ride in the vehicle with the prospective passenger (Examiner Note: “matching the best” rider or car is ranking, because one is picking the rider which is best matched (among other) to that car). Col. 19 lines 55-, “with the option N/A available in the event there were no other passengers in the vehicle”.)



Claims 4, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Copeland et al.  US 10,147,325 B1 (hereinafter Copeland) in view of Rostamian et al. US 2015/0204684 A1 (hereinafter Rostamian). Further, in view of Poornachandran et al. US 2018/0089605 A1 (hereinafter Poornachandran). 
Regarding claim 4:
Copeland in view of Rostamian teach the method of claim 2, but, specifically fails to disclose wherein the propensity score further indicates a compatibility of the first user and a driver of the first vehicle. 
However, Poornachandran teaches the following limitation:
wherein the propensity score further indicates a compatibility of the first user and a driver of the first vehicle. (see at least Poornachandran Figs. 3-5 [0019], “the characteristic ranking and scoring module 1100 may feed the passenger user’s pre-ride context along with pre-ride contexts  of nearby driver users into the machine learning model to determine a plurality of compatibility scores. The recommendation module 1090 may utilize these scores to recommend an appropriate driver to a passenger who needs a ride. For example, the recommendation module 1090 may select the driver with the highest compatibility score”. Also, see Poornachandran [0026], in some example, in addition to the context, driver profile information and passenger profile information may also be used. For example, users may input a number of topical interests and other preferences. In some examples, these interests may utilized as feature input into the model to determine a match”.)  
	Copeland and Poornachandran are both analogous art because they are form the same problem solving of calculating the compatibility score based on user(s) preference(s)/attribute(s) in a ride sharing. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the teachings of Copeland to indicate the compatibility of the first user and a driver of a vehicle (Poornachandran [0028][0029])
Regarding claim 10:
Copeland in view of Rostamian teach the method of claim 1, but, specifically fails to disclose further comprising: capturing audio or video information associated with the first user; and updating the first user profile based on the audio or video information. 
However, Poornachandran teaches the following limitation: 
further comprising: capturing audio or video information associated with the first user; and updating the first user profile based on the audio or video information.  (see at least Poornachandran Fig. 5 [0057] “item 5060, utilize observed emotions and feedback to create or tune”. Poornachandran [0037], “context determination and inference module 2080 may utilize this information to determine contexts of riders and passenger. Context event information may include video information from a video camera of a computing device (e.g., a video camera ….. information from microphone of the computing device, information from an accelerometer of the computing device, information from wearable sensors, information from vehicle sensors, and the like”.) 

Copeland and Poornachandran are both analogous art because they are form the same problem solving of calculating the compatibility score based on user(s) preference(s)/attribute(s) in a ride sharing. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the teachings of Copeland to include user information based on audio and/or video to know the status, emotion and other context information to determine passenger’s preferences and mood prior to and during the ride to enhance the users interaction and improve the quality of the rideshare experience (Poornachandran Fig. 2 [0016] & [0022])
Regarding claim 14:
Copeland in view of Rostamian teach the computing platform of claim 12 but, specifically fails to disclose wherein the propensity score further indicates a compatibility of the first user and a driver of the first vehicle. 
However, Poornachandran teaches the following limitation: 
wherein the propensity score further indicates a compatibility of the first user and a driver of the first vehicle. (see at least Poornachandran Figs. 3-5 [0019], “the characteristic ranking and scoring module 1100 may feed the passenger user’s pre-ride context along with pre-ride contexts  of nearby driver users into the machine learning model to determine a plurality of compatibility scores. The recommendation module 1090 may utilize these scores to recommend an appropriate driver to a passenger who needs a ride. For example, the recommendation module 1090 may select the driver with the highest compatibility score”. Also, see Poornachandran [0026], in some example, in addition to the context, driver profile information and passenger profile information may also be used. For example, users may input a number of topical interests and other preferences. In some examples, these interests may utilized as feature input into the model to determine a match”.)  
	Copeland and Poornachandran are both analogous art because they are form the same problem solving of calculating the compatibility score based on user(s) preference(s)/attribute(s) in a ride sharing. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the teachings of Copeland to indicate the compatibility of the first user and a driver of a vehicle (Poornachandran [0028][0029])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chun et al. US 2014/0089399 A1: Determining and communicating user’s emotional state 
Goldman-shenhar et al. US 2017/0316533 A1: Personal safety and privacy features for passengers of an autonomous vehicle based transportation system 
Mukherjee et al. US 2018/0033058 A1: Methods and systems for automatically creating and suggesting compatible ride-sharing groups. 
Lee et al. US 2018/0093631: Autonomous vehicle. 
ONG, Eng Hwee WO 2016/028228: system, method and apparatus for determining driving risk. 



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZEH OBAID whose telephone number is (313)446-4941.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MATTHEW S GART/Supervisory Patent Examiner, Art Unit 3623